Mr. Justice Walker delivered the opinion of the Court: In this case the fifth of defendants’ instructions given by the court is like that given in the case of Frazee v. Milk, 56 Ill. 435, which was held to be erroneous, and for the giving of which the judgment was reversed. That case is decisive of this. The first of plaintiff’s refused instructions is too general. Under it, the jury would have been warranted in finding defendant guilty, although appellant’s cattle may have contracted the disease of Fowler & Earl’s cattle, which were also on the same feeding grounds. Appellees are not liable for the acts of Fowler & Earl unless jointly done, and this instruction asserts the opposite of this doctrine. That instruction was properly refused. The second refused instruction is still more general, as it asserts that appellant could recover, if Texas cattle imparted the disease to his cattle, without limiting it to appellees’ or the cattle of any person. It only requires the jury to find that the cattle of Fowler & Earl and those of appellees passed over the feeding ground, and the cattle of appellant contracted the disease from Texas cattle, to entitle him to recover. It does not require the jury to find that the cattle of appellees communicated the disease, as it should have done. It was also properly refused. The judgment of the court below is reversed and the cause remanded. Judgment reversed.